DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This is a Non-Final Office Action in response to the Application submitted on the 18th day of December, 2020. Currently claims 1-20 are pending. No claims are allowed. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on the 19th day of August, 2020, was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under the 2019 PEG, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A prong 1), and if so, it must additionally be determined whether the claim is integrated into a practical application (step 2A prong 2).  If an abstract idea is present in the claim without integration into a practical application, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (step 2B).  
In the instant case, claims 1-20 are directed to a method and system. Thus, each of the claims falls within one of the four statutory categories (step 1). However, the claims also fall within the judicial exception of an abstract idea (step 2). Claims 1, 11, and 20, while disclosing different statutory subject matter categories, are substantially similar in scope and language.
Under Step 2A Prong 1, the test is to identify whether the claims are “directed to” a judicial exception. Examiner notes that the claimed invention is directed to an abstract idea in that the instant application is directed to mental processes and certain methods of organizing human activity specifically legal interactions such as agreements in the form of contracts (see at least 84 Fed. Reg. (4) at 52).
Examiner notes that Claims 1-20 recites a method, system, and product for facilitating an innovation life cycle by connecting stakeholders utilizing an analysis for identifying best stakeholder matches and facilitating innovation transactions, the method comprising: receiving, at a system platform, information corresponding to an innovation from a first stakeholder; ranking, using the system platform, the innovation based upon a likeliness of commercial success of the innovation, the likeliness being determined based upon a plurality of factors corresponding to the innovation and identified, at least in part, from the information; identifying, using the system platform, at least one second stakeholder for performing an objective evaluation of the innovation, wherein the at least one second stakeholder comprises an expert suitable for analyzing the innovation; and facilitating, via the system platform, an innovation transaction between the first stakeholder and at least one third stakeholder, wherein the at least one third stakeholder initiates the innovation transaction in response to receipt of the objective evaluation which recites a mental process (i.e., a concept performed in the human mind, such as, an observation, evaluation, judgment, and opinion), which is an abstract idea. The limitations suggest a process similar to standard practice in maintaining and organizing intellectual property information such as patents. Examiner notes intellectual property portfolios have been analyzed and compared against stored intellectual property information by inventors, companies, and attorneys (people) long before modern computers were invented, and continues to be predominantly a product of human endeavor. The instant application is directed to a user inputting, retrieving, analyzing and reading information related to intellectual property or innovations to determine innovation with likelihood of success, and the steps involved human judgments, observations and evaluations that can be practically or reasonably performed in the human mind, the claim recites an abstract idea consistent with the “mental processes” grouping set forth in the 2019 PEG.
Alternatively, Examiner notes that Claims 1-20 recites a method and system for facilitating an innovation life cycle by connecting stakeholders utilizing an analysis for identifying best stakeholder matches and facilitating innovation transactions, the method comprising: receiving, at a system platform, information corresponding to an innovation from a first stakeholder; ranking, using the system platform, the innovation based upon a likeliness of commercial success of the innovation, the likeliness being determined based upon a plurality of factors corresponding to the innovation and identified, at least in part, from the information; identifying, using the system platform, at least one second stakeholder for performing an objective evaluation of the innovation, wherein the at least one second stakeholder comprises an expert suitable for analyzing the innovation; and facilitating, via the system platform, an innovation transaction between the first stakeholder and at least one third stakeholder, wherein the at least one third stakeholder initiates the innovation transaction in response to receipt of the objective evaluation which recites a certain methods of organizing human activity, which is an abstract idea. The limitations suggest a process similar to standard practice in maintaining and organizing intellectual property information such as innovations and their likelihood of success. Examiner notes intellectual property portfolios have been analyzed, compared against stored intellectual property information and viewed by inventors, companies, investors, and attorneys (people) long before modern computers were invented, and continues to be predominantly a method of organizing human activity. The instant application is directed to a users accessing information related to innovations in order to make a decision on whether or not to submit a request to initiate a transfer searching, retrieving, analyzing and reading information related to intellectual property management, and the steps involved human judgments, observations and evaluations that can be practically or reasonably performed in the human mind, the claim recites an abstract idea consistent with the “mental process” grouping set forth in the 2019 PEG.
The conclusion that the claim recites an abstract idea within the groupings of the 2019 PEG remains grounded in the broadest reasonable interpretation consistent with the description of the invention in the specification. For example, [App. Spec. ¶ 3], “method for facilitating an innovation life cycle by connecting stakeholders utilizing an analysis for identifying best stakeholder matches and facilitating innovation transactions” Accordingly, the Examiner submits claims 1-20 recite an abstract idea based on that language that remains consistent with the groupings of Step 2A Prong 1 of the 2019 PEG.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified mental processes. For instance, additional elements or combination of elements other than the abstract idea itself include the elements such as a “platform” or “code” or “storage device”, recited at a high level of generality. These elements do not themselves amount to an improvement to the computer, to a technology or another technical field.
 Accordingly, the claimed “method” and “system” read in light of the specification employs any wide range of possible devices comprising a number of components that are “well-known” and included in an indiscriminate “one or more processors” (e.g., processors, memory, etc.). Thus, the claimed structure amounts to appending generic computer elements to abstract idea comprising the body of the claim. The computing elements are only involved at a general, high level, and do not have the particular role within any of the functions but to be generic recitations that imply use of the computer would add little if anything to the abstract idea.
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claims 1-20, is the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computing system. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claims 1-20 do not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.
With respect to the dependent claims do not recite anything that is found to render the abstract idea as being transformed into a patent eligible invention. The dependent claims are merely reciting further embellishments of the abstract idea and do not claim anything that amounts to significantly more than the abstract idea itself.
Claims 2-10, and 12-19, while being directed to dependent claims, contain further embellishments of the identified abstract idea and do not amount to significantly more.
Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. See 84 Fed. Reg. 4 (pages 51-57).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20140214691 to Morris in view of U.S. Patent Application Publication No. 20010032189 to Powell.
Referring to Claims 1, 11, and 20 (substantially similar in scope and language), Morris discloses a method, system and product for facilitating an innovation life cycle by connecting stakeholders utilizing an analysis for identifying best stakeholder matches and facilitating innovation transactions (see at least Morris: Abstract), the method comprising: 
receiving, at a system platform, information corresponding to an innovation from a first stakeholder 
Examiner notes that Morris discloses the system receiving information related to the innovation from one user of the system via the ideation collaboration module and the collector manager module (see at least Morris: Abstract, ¶ 46, 50, 74-75, 81, 89, and 100).
ranking, using the system platform, the innovation based upon a likeliness of commercial success of the innovation, the likeliness being determined based upon a plurality of factors corresponding to the innovation and identified, at least in part, from the information
Morris discloses a system platform capable of ranking the innovation based on the likeliness of success (probable quality rating) based on a plurality of factors corresponding to the innovation and identified from the information related and associated to the innovation (see at least Morris: ¶ 56, 85-87, and 98-99).
identifying, using the system platform, at least one second stakeholder for performing an objective evaluation of the innovation, wherein the at least one second stakeholder comprises an expert suitable for analyzing the innovation
Morris discloses the system identifying “geniuses” and “experts” (second stakeholder) for performing an objective evaluation wherein the user is identified as suitable for analyzing the innovation (see at least Morris: ¶ 45, 47, 53, and 56).
facilitating, via the system platform, an innovation transaction between the first stakeholder and at least one third stakeholder, wherein the at least one third stakeholder initiates the innovation transaction in response to receipt of the objective evaluation
Examiner notes that Morris discloses a system for providing a system to track and audit messaging, and the eventual transactions related to innovation between the users but fails to state facilitating, via the system platform, an innovation transaction between the first stakeholder and at least one third stakeholder, wherein the at least one third stakeholder initiates the innovation transaction in response to receipt of the objective evaluation.
However, Powell, which talks about a method and system for facilitate idea submission, purchase and innovation transfer, teaches it is known to rank the innovations based on their submitted and associated information and provides users (third stakeholder) the function and capability to initiate a transaction in the form of a transfer or license agreement (see at least Powell: ¶ 208, 210, 224, 226, 228, 237, 245, and 257: discussing the system ranking innovations or business opportunities and discusses the system allowing the user to initiate a transaction; see also Powell: ¶ 107-109, 118, 123-125, 167-169, 196, and 200-202).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of ranking the innovations based on their submitted and associated information and provides users (third stakeholder) the function and capability to initiate a transaction (as disclosed by Powell) into the system for providing a system to track and audit messaging, and the eventual transactions related to innovation between (as disclosed by Morris). One of ordinary skill in the art would have been motivated to incorporate the feature of ranking the innovations based on their submitted and associated information and provides users because it would allow novice and expert innovators alike to present confidentially or non-confidentially their ideas, innovations and inventions directly or globally to individuals and companies capable of implementing the innovation and possessing the resources needed to exploit the opportunity (see Powell ¶ 10).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of ranking the innovations based on their submitted and associated information and provides users (as disclosed by Powell) into the system for providing a system to track and audit messaging, and the eventual transactions related to innovation between (as disclosed by Morris), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of ranking the innovations based on their submitted and associated information and provides users into the system for providing a system to track and audit messaging, and the eventual transactions related to innovation between). See also MPEP § 2143(I)(A).

**Examiner notes that Claim 20 has additional limitations directed to a storage device that stores code, the code being executable by one or more processors and comprising: code implementing the method which is disclosed by Morris in paragraphs 

Referring to Claims 2 and 12 (substantially similar in scope and language), the combination of Morris and Powell teaches the method of claim 1 and claim 11, including comprising providing the ranking to the first entity, receiving modifications to the innovation based upon the ranking, and re-ranking the innovation based upon the modifications (see at least Morris: ¶ 56).

Referring to Claims 3 and 13 (substantially similar in scope and language), the combination of Morris and Powell teaches the method of claim 1 and claim 11, including wherein the ranking comprises analyzing the plurality of factors in view of secondary sources providing an indication of a likelihood of commercial success (see at least Morris: ¶ 56, 85-87, and 98-99).

Referring to Claims 4 and 14 (substantially similar in scope and language), the combination of Morris and Powell teaches the method of claim 1 and claim 11, including wherein determining the expert is suitable for analyzing the innovation is based upon correlating attributes within a profile of the expert to the innovation (see at least Morris: ¶ 56, 85-87, and 98-99).

Referring to Claim 5, the combination of Morris and Powell teaches the method of claim 1, including wherein the identifying is responsive to receipt of a user input requesting the objective evaluation (see at least Morris: Abstract, ¶ 46, 50, 74-75, 81, 89, and 100).

Referring to Claims 6 and 15 (substantially similar in scope and language), the combination of Morris and Powell teaches the method of claim 1 and claim 11, including wherein the facilitating comprises providing template documents for the innovation transaction (see at least Morris: ¶ 66, 69, and 83-104; see also Powell: ¶ 19).

Referring to Claims 7 and 16 (substantially similar in scope and language), the combination of Morris and Powell teaches the method of claim 1 and claim 11, including comprising updating, based upon the objective evaluation, a desirability ranking of the innovation; and wherein the at least one third stakeholder is notified of the desirability ranking of the innovation (see at least Morris: ¶ 56, 85-87, and 98-99; see also Powell: ¶ 208, 210, 224, 226, 228, 237, 245, and 257: discussing the system ranking innovations or business opportunities and discusses the system allowing the user to initiate a transaction; see also Powell: ¶ 107-109, 118, 123-125, 167-169, 196, and 200-202). 

Referring to Claims 8 and 17 (substantially similar in scope and language), the combination of Morris and Powell teaches the method of claim 1 and claim 11, including comprising generating a report identifying focuses of innovations based upon an accumulation of innovation transactions facilitated through the system platform (see at least Morris: ¶ 42, 46, 51-52, 61, and 169-170).

Referring to Claims 9 and 18 (substantially similar in scope and language), the combination of Morris and Powell teaches the method of claim 8 and claim 18, including wherein the report provides a ranking of the focuses based upon a number of innovation transactions corresponding to a focus and a time of occurrence of the innovation transactions corresponding to a focus (see at least Morris: ¶ 56, 85-87, and 98-99; see also Powell: ¶ 208, 210, 224, 226, 228, 237, 245, and 257: discussing the system ranking innovations or business opportunities and discusses the system allowing the user to initiate a transaction; see also Powell: ¶ 107-109, 118, 123-125, 167-169, 196, and 200-202).

Referring to Claims 10 and 19 (substantially similar in scope and language), the combination of Morris and Powell teaches the method of claim 1 and claim 11, including comprising facilitating at least one second innovation transaction for the innovation, wherein the at least one second innovation transaction comprises a stakeholder other than the at least one third stakeholder (see at least Powell: ¶ 208, 210, 224, 226, 228, 237, 245, and 257: discussing the system ranking innovations or business opportunities and discusses the system allowing the user to initiate a transaction; see also Powell: ¶ 107-109, 118, 123-125, 167-169, 196, and 200-202).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/Examiner, Art Unit 3689